
	
		II
		111th CONGRESS
		2d Session
		S. 3270
		IN THE SENATE OF THE UNITED STATES
		
			April 28, 2010
			Mr. McCain introduced
			 the following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To include the county of Mohave, in the State of Arizona,
		  as an affected area for purposes of making claims under the Radiation Exposure
		  Compensation Act based on exposure to atmospheric nuclear
		  testing.
	
	
		1.Inclusion under the Radiation
			 Exposure Compensation ActSection 4(b)(1)(C) of the Radiation Exposure
			 Compensation Act (42 U.S.C. 2210 note) is amended by inserting
			 Mohave, after Apache,.
		
